PER CURIAM.
Appellants were sued by appellee for personal injuries he sustained while working as an employee on appellants’ ship. Following a jury trial, a special interrogate-*963ry verdict and final judgment for damages were entered in favor of appellee.
Appellants seek reversal of the judgment on the ground that the trial court committed reversible error by failing to sustain appellant’s objection to the expert testimony of an attorney at law as to whether the appellants breached their duty to provide maintenance and cure to appellee, a seaman.
We have considered the briefs and record on appeal and have concluded that, in view of the jury’s verdict evincing its rejection of the expert’s opinion and its resolution of the issues according to the instructions given by the trial court, no harmful error has been demonstrated. See Patterson v. Slacker, 439 So.2d 338 (Fla. 3d DCA 1983); Division of Corrections v. Wynn, 438 So.2d 446, 449 (Fla. 1st DCA 1983); Warning Safety Lights, Inc. v. Gallor, 346 So.2d 92, 95 (Fla. 3d DCA 1977), cert, denied, 355 So.2d 518 (Fla.1978). Therefore the judgment appealed is affirmed.
Affirmed.